Citation Nr: 1213981	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Type II, Diabetes Mellitus, with kidney complications.

2.  Entitlement to service connection for a chronic heart disability, including as secondary to the service-connected Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1975 to February 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This decision denied the Veteran's petition to reopen his service-connection claim for diabetes, and further denied his service-connection claim for a heart disability.  Despite the determination reached by the RO, the Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen the diabetes claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  

The Veteran testified at a videoconference hearing at the RO in July 2011, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has been diagnosed with diabetes since approximately 1978 to 1979, so within the one-year presumptive period for service connection of chronic diseases under 38 C.F.R. § 3.309(a) (2011) (listing diabetes mellitus as a chronic disease).  He in turn contends his diabetes caused a chronic heart disability.  The Board must remand this case for the AMC to obtain additional VA and private treatment records that are pertinent to his claims.  

VA Treatment Records

There may be outstanding VA treatment records that the AMC must attempt to obtain.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As alluded to, the Veteran contends there are outstanding treatment records that show a diagnosis of diabetes since approximately 1978-1979 at the VA facility in Alexandria, Louisiana.  The Board sees that the RO, in October 2001, did indeed attempt to obtain VA treatment records from that facility for the period of February 1978 (immediately after discharge) to August 1996.  In response, that facility forwarded treatment records dated from 1984 to 1992, leaving the impression there are no earlier treatment records.  Importantly, there was no specific response from the Alexandria, Louisiana VA Medical Center stating that diabetes treatment records from 1978 to 1984 were unavailable, such that further efforts to obtain them would be futile.  Also, no such notice was provided to the Veteran, so it is unclear whether all reasonable efforts to obtain these identified records were exhausted.  

On remand, the AOJ should obtain any of the Veteran's outstanding especially including any dated from 1978 to 1984.  The AOJ must specifically confirm if the Veteran had any diabetes treatment at this facility during that period.

The Veteran also indicates outstanding treatment records exist at the VA facilities in New Orleans, Louisiana pertinent to his diabetes claim.  There are no VA treatment records in the claims file from the New Orleans facility dated since December 2008, so on remand the AOJ should attempt to obtain any more recent records at this facility.  

Also, he asserts that VA treating physicians at Shreveport, Louisiana indicated his diabetes caused his heart disability.  There are no VA treatment records in the claims file from the Shreveport facility dated since May 2007, so on remand the AOJ should attempt to obtain any more recent records at this facility.  

Private Treatment Records

In a letter dated in May 2009, Dr. J. Hines, from the Eastbank Medical Clinic in Baton Rouge, Louisiana, stated that he is the Veteran's primary care physician, and noted consultations have been scheduled with other private physicians to treat his diabetes, renal insufficiency and coronary artery disease.  Then, at his July 2011 personal hearing, the Veteran testified to current diabetes treatment with a Dr. J. Hearns in Baton Rouge, Louisiana.  Hearing Transcript (T.) at 6-7.  He further testified to current heart disability treatment with a Dr. J. Pines, also in Baton Rouge, Louisiana.  Hearing Transcript (T.) at 10.  (Parenthetically, it is not altogether clear whether the Veteran repeatedly misspelled the name of Dr. J. Hines at his hearing or if he is actually identifying three distinct private treating providers.

Irregardless, this indicates the possibility of outstanding private treatment records pertinent to his heart and diabetes disabilities.  Because there are not recent treatment records from any of these private physicians, the AOJ must attempt to obtain treatment records from Dr. J. Hines, Dr. J. Hearns, and Dr. J. Pines, on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding treatment records, pertinent to his diabetes claim, at the VA facility in Alexandria, Louisiana, particularly from 1978 to 1984.  Specifically confirm if the Veteran had any diabetes treatment at this facility during that time period.

Obtain any outstanding diabetes treatment records at the VA facility in New Orleans, Louisiana, dated since December 2008.  Likewise, obtain any outstanding treatment records for his heart and diabetes disabilities at the VA facility in Shreveport, Louisiana, dated since May 2007.

Also obtain any outstanding VA outpatient treatment records from any other VA facilities.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record.

2.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Dr. J. Hines, Dr. J. Hearns, and Dr. J. Pines, and any other outstanding private treatment records.  Ask the Veteran to assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses; or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2011).

3.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


